t c summary opinion united_states tax_court steven a dykes petitioner v commissioner of internal revenue respondent docket no 6488-06s filed date steven a dykes pro_se erin k salel for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issue for decision is whether a qualified_retirement_plan distribution was attributable to petitioner’s being disabled within the meaning of sec_72 thereby excepting him from liability for the sec_72 10-percent additional tax background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in yuma arizona during the year in issue petitioner was a detention officer at grays harbor county juvenile court services in the state of washington petitioner had been a detention officer for years in the early 1990s petitioner suffered an illness characterized by profound fatigue which was later diagnosed as hepatitis c petitioner received medical treatment and his medical report noted that he did well for a number of years with excellent physical reserve and stamina at the end of petitioner began to develop some fatigue and he requested a medical evaluation dr william mitchell petitioner’s physician determined that petitioner had an apparent viral recurrence of hepatitis c from approximately march to august of petitioner received medication to treat his illness in september of petitioner quitted his job and moved to arizona the state of washington’s public employees’ retirement_system filed with respondent a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reporting that petitioner received an early distribution of dollar_figure in distribution at the time petitioner wa sec_50 years old petitioner filed for a form_1040 u s individual_income_tax_return reporting the distribution as income respondent subsequently issued to petitioner a statutory_notice_of_deficiency for determining that petitioner is liable for an additional tax of dollar_figure for an early distribution from his retirement_plan discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 respondent determined that under sec_72 petitioner is liable for a 10-percent additional tax on an early distribution from his retirement_plan petitioner disputes respondent’s determination contending that he is not liable for 1since this case is decided by applying the law to the undisputed facts sec_7491 is inapplicable the additional tax because he became disabled during petitioner claims that the distribution was used to cover both daily living costs and medical costs sec_72 generally imposes a 10-percent additional tax on premature distributions from a qualified_retirement_plan as defined in sec_4974 unless the distributions come within one of the statutory exceptions under sec_72 the legislative purpose underlying the sec_72 tax is that ‘premature distributions from iras frustrate the intention of saving for retirement and sec_72 discourages this from happening ’ 111_tc_250 quoting 106_tc_337 s rept pincite c b supp sec_72 provides an exception for distributions attributable to the employee’s being disabled within the meaning of subsection m sec_72 provides meaning of disabled --for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require the determination of whether a taxpayer is disabled is made with reference to all the facts of the case sec_1 17a f income_tax regs the regulations also set forth general considerations upon which a determination of disability is to be made such as the nature and severity of the impairment sec_1_72-17a income_tax regs however the regulations emphasize that the substantial_gainful_activity to which sec_72 refers is the activity or a comparable activity in which the individual customarily engaged before the disability id therefore the impairment must be evaluated in terms of whether it does in fact prevent the individual from engaging in his customary or any comparable substantial_gainful_activity considering the individual’s education training and work experience according to dr mitchell’s medical reports petitioner experienced fatigue as a result of his illness nevertheless petitioner was able to continue working in order to treat the fatigue petitioner was prescribed a medication called ritalin dr mitchell noted on petitioner’s subsequent visits that ritalin had made a significant difference in petitioner’s work performance and that petitioner was having less problems with fatigue and attention petitioner’s illness however ultimately prompted him to switch to a graveyard shift which had a lighter workload see thomas v commissioner tcmemo_2005_258 holding that the taxpayer was still able to engage in substantially gainful activity even though she was forced to switch from full-time to part-time dr mitchell’s medical reports indicate that petitioner was not so impaired as to be unable to engage in any substantial_gainful_activity during see dwyer v commissioner supra pincite holding that the taxpayer was not disabled within the meaning of sec_72 because the taxpayer continued to function in his customary activity despite facing clinical depression petitioner claims that contrary to dr mitchell’s reports he did not work from march to july of because of his illness at trial petitioner presented as evidence a letter that was handwritten on a plain piece of paper from a thomas morgan morgan allegedly was a former director of detention services at grays harbor county juvenile court morgan stated in the letter that petitioner took a leave of absence from his job as a detention officer from approximately mid-march to the end of july of because of a major medical problem the court finds that the letter by itself and without more is of little probative value even if it is true that petitioner did not work while he received treatment for hepatitis c in ie he did not engage in substantial_gainful_activity he must still show that his illness was expected to continue for a long and indefinite period to satisfy the meaning of disabled under sec_72 sec_1_72-17a income_tax regs the term indefinite means that it cannot reasonably be anticipated that the impairment will in the foreseeable future be so diminished as no longer to prevent substantial_gainful_activity id petitioner testified at trial that he has recovered from his illness and that he feels fine now petitioner’s illness therefore is not indefinite petitioner argues that he was disabled during he claims that hepatitis c is indefinite in the sense that it is an incurable and permanent disease although petitioner’s hepatitis c is permanent this condition is remediable through medication the regulations provide that an impairment which is remediable does not constitute a disability within the meaning of sec_72 sec_1_72-17a income_tax regs sec_1_72-17a income_tax regs further provides that an individual will not be deemed disabled if with reasonable effort and safety to himself the impairment can be diminished to the extent that the individual will not be prevented by the impairment from engaging in his customary or any comparable substantial_gainful_activity petitioner’s illness is not a disability within the meaning of sec_72 because it is remediable and is not indefinite petitioner has not argued and the record is devoid of any evidence which would indicate that petitioner is qualified for any other exception to sec_72 petitioner therefore is not eligible for the disability exception under sec_72 accordingly the distribution is subject_to the 10-percent additional tax under sec_72 decision will be entered for respondent
